DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 19 January 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Election/Restrictions
Applicant has provisionally elected Subspecies 1.a. and Subspecies 2.a. with traverse in the interview dated 8 February 2022. Currently all claims are generic and are under examination.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 2 have been fully considered and are persuasive.  The Objection to Claims 1 and 2 has been withdrawn. 
Applicant’s arguments with respect to Claims 1 and 2 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1 and 2 has been withdrawn. 
Applicant's arguments with respect to the 103 Rejection of Claim 2 have been fully considered but they are not persuasive.
Regarding Claim 2, Applicant argues Kim fails to disclose a plurality of scratching pins with a plurality of receptacles. Examiner respectfully disagrees.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP 2111.
Kim discloses in Figure 6 a plurality of scratching pins (60, 61 where at least six can be seen in the Figure) where 60, 61, require receptacles to connect to 90, see 53 in Figure 2), thus meeting the instant claim limitations.
Applicant also argues Williston fails to disclose the claimed attachment device and translation. Note Examiner relied on Kim to teach these limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the claim recites “selecting at least one desired scratching pin having an appropriate design from a plurality of scratching pins”. It is unclear as to what the metes and bounds of “an appropriate design” are thus rendering the claim indefinite. What are the criteria for an “appropriate design” and “appropriate” for what? Similar can be said regarding Claim 8. This rejection of Claim 2 can be overcome by removing “having an appropriate design” and in Claim 8 by removing “”of an appropriate design”
Regarding Claim 7, the claim recites “the four scratching pins are arranged near four respective corners”. It is unclear how close the pins must be arranged at the corners so that they can be considered “near” the four respective corners, thus rendering the claim indefinite.
Claims dependent upon rejected claims are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20150074505A), in view of Williston (US 5804706).
Regarding Claim 2, Kim discloses an apparatus for determining a condition of a surface, in at least Figure 6,  the apparatus comprising: a. a platform (10, 90), said platform having an upper surface (upper surface of 10), a lower surface (lower surface of 90), and first, second, third and fourth side surfaces (sides of 10, incorrectly indicated as 40, as seen in Figure 1; 10 is also described as being square [0014]); said lower surface having a plurality of receptacles for selectively receiving a first end of a respective plurality of scratching pins (60, 61, require receptacles to connect to 90, see 53 in Figure 2) arranged in a predetermined orientation on the lower surface of the platform (Figure 6); b. a first weighting member (70), said first weighting member having an upper surface, and a lower surface (Figure 6); said lower surface being configured to be selectively attached to said platform (via 20); d. said scratching pins (60, 61) extending outwardly and downwardly from said lower surface of said platform (Figure 6); and, e. an attachment device (32) selectively attached to said first side surface of 
Kim fails to disclose c. a second weighting member, said second weighting member having an upper surface, and a lower surface; said lower surface being configured to be selectively attached to said first weighting member.
Kim does disclose the weight can be adjusted to adjust the pressing force [0030]. This can be done by changing the height of the jig [0030] which inherently modifies the force provided by the spring (26) (Figure 2).
Williston teaches a first weighting member (38) and a second weighting member (36), said second weighting member having an upper surface, and a lower surface (Figure 2); said lower surface being configured to be selectively attached to said first weighting member (via 34).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Kim to include a second weighting member, said second weighting member having an upper surface, and a lower surface; said lower surface being configured to be selectively attached to said first weighting member for the benefit of modifying the weight used in Kim so that pressure/stress/force can be modified, as taught by Willistion (Col 3, line 53 – Col 4, line 10).
Furthermore, Williston teaches the use of weights is an alternative to a spring arrangement (Col 5, line 8 – 12).

Regarding Claim 5, Kim discloses a plurality of receptacles and respective plurality of scratching pins [0035] (Figure 6).
Kim fails to expressly disclose the number of receptacles and scratching pins is four; however, it would have been within ordinary skill in the art to determine the number of receptacle and corresponding scratching pins required/desired for a given test, including four, for the benefit of generating a plurality of scratches on the surface, as taught by Kim [0035].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20150074505A), in view of Williston (US 5804706), in further view of Hoffman (US 2279264).
Regarding Claim 8, as best understood, the combination fails to expressly disclose at least one of the scratching pins is of an appropriate design selected from a plurality of scratching pin configurations.
Hoffman teaches selecting a scratching pin from a plurality of scratching pin configurations (Figures 8 –13).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination so that at least one of the scratching pins is of an appropriate design selected from a plurality of scratching pin configurations for .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20150074505A), in view of Williston (US 5804706), in further view of Rondeau (US 2801540).
Regarding Claim 9, the combination fails to expressly disclose the at least one scratching pins is made of O1 tool steel which has been heat-treated to Rc 54 – 56.
Rondeau teaches utilizing scratching pins made of tool steel (Col 1, line 68 – 70).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the scratching pins are made of tool steel for the benefit of using a material much harder than the surface to be tested, as taught by Rondeau (Col 1, line 64 – 70).
Nevertheless, the combination fails to expressly disclose the claimed type of tool steel; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to select a type of tool steel based on the desired test, including O1 tool steel that has been heat-treated to Rc 54 – 56 for the benefit of selecting the threshold at which a scratch occurs.

Allowable Subject Matter
Claim 1 is allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art fails to anticipate nor render obvious the claimed weights, dimensions and attachment device. These features are critical to the applicant’s invention as they allow for determining if a floor slab has been finished to a desired hardness to resist abrasion and perform as intended, as discussed in [0030 – 0035] of the filed specification.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856